internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-140766-02 date date corp a corp b corp c legend individual a dear this replies to your letter dated date requesting that corp a b and c hereinafter collectively referred to as taxpayer be granted an extension of time under sec_301_9100-3 to submit a request to enter into a closing_agreement pursuant to revproc_2002_42 the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is an employee of corp a the affidavit of individual a and the facts submitted describe the circumstances surrounding the discovery that taxpayer failed to request to enter into a closing_agreement in a timely manner pursuant to section dollar_figure of revproc_2000_42 the affidavit and facts indicate that taxpayer relied upon individual a and other tax professionals of taxpayer to comply with the requirements of revproc_2000_42 in a timely manner in re plr-140766-02 sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the request to enter into a closing_agreement is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to submit a request to enter into a closing_agreement pursuant to revproc_2002_42 the granting of an extension of time is not a determination that taxpayer is otherwise eligible to submit a request to enter into a closing_agreement sec_301_9100-1 no opinion is expressed as to the application of any other section of the regulations or code to the facts presented a copy of this ruling letter should be associated with the request to enter into a closing_agreement this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented in re plr-140766-02 pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely ___________________________________ allen goldstein reviewer office of the associate chief_counsel international
